      Case 2:19-cv-04035-ER Document 21 Filed 12/23/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

R.B., et al.,                    :    CIVIL ACTION
                                 :    NO. 19-4035
         Plaintiffs              :
    v.                           :
                                 :
Downingtown Area                 :
School District,                 :
                                 :
         Defendant               :


                                 ORDER

         AND NOW, this 23rd day of December, 2020, after

considering Plaintiffs’ Motion for Judgment on the

Administrative Record (ECF No. 17), Defendant’s Motion for

Judgment on the Administrative Record (ECF No. 16), and both

parties’ responses, it is hereby ORDERED that both motions (ECF

Nos. 16-17) are DENIED for the reasons explained in the

accompanying memorandum. It is FURTHER ORDERED that the decision

of the Hearing Officer (ECF No. 1-1) is AFFIRMED.



         AND IT IS SO ORDERED.



                           __/s/ Eduardo C. Robreno___________
                           EDUARDO C. ROBRENO, J.
